 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     DAVID MORALEZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                      Case No. 1:19-mj-00179 SAB

12                     Plaintiff,                   STIPULATION TO MODIFY CONDITIONS
                                                    OF PRETRIAL RELEASE; ORDER
13   vs.

14   DAVID MORALEZ,                                 Hon. Barbara A. McAuliffe

15                    Defendant.

16
            On September 20, 2019 David Moralez was granted pretrial release (doc. 3) under
17
     conditions including, as part of condition 6, that Moralez be released to the third party custody of
18
     Antonia Moralez who agrees “to supervise the defendant in accordance with all conditions of
19
     release;” and, as part of condition 7(k), location monitoring and home detention, which directs
20
     that “[Moralez] must remain inside [his] residence at all times except for employment;
21
     education; religious services; medical, substance abuse, or mental health treatment; attorney
22
     visits; court appearances; court-ordered obligations; or other activities pre-approved by the PSO.
23
     The release order further directs that Moralez must report to the “U.S. District Court, Western
24
     District of North Carolina, Statesville Division, on or before noon, October 11, 2019.”
25
     (Condition 4.)
26
            Mr. Moralez is requesting permission to fly to North Carolina to make his initial
27
     appearance in the Western District of North Carolina on Friday, October 11, 2019. Moralez has
28
     provided his flight and hotel itinerary to his supervising pretrial services officer, Renee Basurto,
 1   who has requested that counsel file a stipulation clarifying that Mr. Moralez may fly to North
 2   Carolina, without being monitoring. Mr. Moralez will leave his home at 4:00 a.m., on October
 3   10, 2019, and return home by 1:30 a.m., on October 12, 2019. Mr. Moralez will not be
 4   monitored during this time frame. All other conditions of his release will remain in full force and
 5   effect.
 6             Based on the foregoing, it is hereby stipulated by and between the parties through their
 7   respective counsel, Assistant United States Attorney Jeffrey A. Spivak, counsel for plaintiff, and
 8   Assistant Federal Defender Eric V. Kersten, counsel for Defendant David Moralez, that Mr.
 9   Moralez’s conditions of release may be so modified. The parties believe the remaining
10   conditions are adequate to reasonably assure Mr. Moralez’s presence at all further proceedings,
11   and to protect the safety of the community.
12
                                                     Respectfully submitted,
13
                                                     McGREGOR W. SCOTT
14                                                   United States Attorney
15   DATED: October 8, 2019                  By:     /s/ Jeffery A. Spivak
                                                     JEFFREY A. SPIVAK
16                                                   Assistant United States Attorney
                                                     Attorney for Plaintiff
17
18                                                   HEATHER E. WILLIAMS
                                                     Federal Defender
19
20   DATED: October 8, 2019                  By:     /s/ Eric V. Kersten
                                                     ERIC V. KERSTEN
21                                                   Assistant Federal Defender
                                                     Attorney for Defendant
22                                                   DAVID MORALEZ
23
24
25   ///

26   ///
27
     ///
28

      Moralez: Stipulation to Modify                   -2-
      Conditions of Pretrial Release
 1
 2                                                ORDER
 3
 4            IT IS SO ORDERED that David Moralez’ may fly to North Carolina, unmonitored, to
 5   make his initial appearance in the Western District of North Carolina on Friday, October 11,
 6   2019. Mr. Moralez may leave his home on October 10, 2019, at 4:00 a.m., and return home on
 7   October 12, 2019, by 1:30 a.m.. Mr. Moralez will not be monitored during this time frame. All
 8   other conditions of his pretrial release will remain in full force and effect.
 9
     IT IS SO ORDERED.
10
11       Dated:         October 9, 2019                         /s/ Barbara    A. McAuliffe         _
                                                         UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Moralez: Stipulation to Modify                   -3-
      Conditions of Pretrial Release
